mentor acceptable to bar counsel, one that he is not employed by or
                                   practicing law with; (3) the mentor shall submit monthly reports to the
                                   State Bar detailing his or her contacts with Long, his or her impressions of
                                   Long, and other pertinent observations; (4) he not act as a solo practitioner
                                   while on probation; (5) Long's employers must provide quarterly reports to
                                   the State Bar and to the mentor regarding any issues pertinent to Long's
                                   practice of law; and (6) he pay the costs of the reinstatement proceedings.
                                   The panel also recommended that Long take continuing legal education
                                   courses in any area of law new to him before performing any legal work in
                                   that area, but did not make this a condition of Long's probation.
                                                    SCR 116(2) requires that an attorney seeking reinstatement
                                   must
                                                    demonstrat[e] by clear and convincing evidence that
                                                    he or she has the moral qualifications, competency,
                                                    and learning in law required for admission to
                                                    practice law in this state, and that his or her
                                                    resumption of the practice of law will not be
                                                    detrimental to the integrity and standing of the bar,
                                                    to the administration of justice, or to the public
                                                    interest.

                                                    While a disciplinary panel's recommendation is persuasive, we
                                   review a petition for reinstatement de novo. See In re Nubar Wright, 75
                                   Nev. 111, 335 P.2d 609 (1959). Having reviewed the record, we conclude
                                   that clear and convincing evidence supports the panel's findings and
                                   conclusions. We therefore approve the panel's recommendation that the
                                   petition be granted subject to conditions; however, we conclude that some
                                   of the conditions require modification and that the panel's
                                   recommendation regarding continuing legal education should be a formal



        SUPREME COURT
                OF
             NEVADA
                                                                                            2
        (0) 1947A

,fr-   -4., U.
             ,TVIMMLEMINEMMWM5MICZti I WnWn.s2TM,              4,-ORIMIRIPIFIWAIRDREINIMMEriffl-X.11:1KIKIWARM5NRIEMEMAS   TC-V1   3,-`1,
                condition. Accordingly, the conditions of Long's reinstatement are as
                follows:
                                  (1) Long is placed on probation for 36 months from the date of
                                       this order;
                                  (2) Long must obtain a neutral mentor acceptable to bar
                                        counsel, one that he is not employed by or practicing law
                                        with, and Long's longtime personal friend, attorney Afshin
                                       Tadayon, may not act as such a mentor;
                                  (3) The mentor shall submit monthly reports to the State Bar
                                        detailing his or her contacts with Long, his or her
                                       impressions of Long, and other pertinent observations;
                                  (4) Long may not act as a solo practitioner while on probation;
                                  (5) Long's employers must provide quarterly reports to the
                                        State Bar and to the mentor regarding any issues
                                       pertinent to Longs practice of law, including the areas of
                                       law involved in his current caseload;
                                  (6) Long must take continuing legal education courses in any
                                       area of law new to him before performing any legal work
                                       in that area and be prepared to show his mentor and the
                                       State Bar proof of said CLE completion should one of his
                                       employer's reports detail that Long is handling a case
                                       outside of his normal experience; and
                                  (7) Long must pay the costs of the reinstatement proceedings
                                       within 30 days from the date of this order.




SUPREME COURT
        OF
     NEVADA
                                                               3
(0) 1947A


                     igir:XLWM.    Mffling--r-S374T,TIZAISt*
                                    -                                    ENLS14iWaillilEiliatEMBEE
                              Accordingly, Kenneth Long is hereby reinstated to the practice of
                 law, subject to the conditions set forth above.
                                   It is so ORDERED. 1
                                                                                            , C.J.
                                                                 Pickering




                                                                 Hp..r,desty


                                                                  reLA--)1                  ,   J.
                                                                 Parraguirred


                                                                                   tiN S.
                                                                 Douglas




                 cc: David Clark, Bar Counsel
                      Jeffrey R. Albregts, Chair, Southern Nevada Disciplinary Board
                      Kimberly K. Farmer, Executive Director, State Bar of Nevada
                      William B. Terry, Chartered
                      Perry Thompson, Admissions Office, United States Supreme Court




                       'The Honorable Nancy Saitta, Justice, did not participate in the
                 decision of this matter.



SUPREME COURT
        OF
     NEVADA
                                                                    4
(0) 1947A

                I liFMNEMSWIT-13   !T.:4752-6M310,tWW:M .:',W31,1rArWa,itMEM:HVZOVZWYVPSW
CHERRY, J., dissenting:
            I would deny reinstatement at this time. Still glaring is that
Long does not appear to accept full responsibility and accountability for
what he has done by refusing to admit his dishonesty or that the senior
citizen involved was in fact victimized by him.
            I am also disappointed that Long's conditions of reinstatement
do not exclude him from representing elderly clients and do not mandate
that he take continuing legal education in the area of elderly law.




                                                                      J.